Citation Nr: 0501878	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for abdominal 
adhesions due to an appendectomy, currently rated as 10 
percent disabling.  

2.  Entitlement to a compensable rating for gastroenteritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from October 1945 to December 
1946 and from September 1950 to August 1954.  He is a combat 
veteran and the recipient of several awards and decorations 
for his honorable service, to include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Pittsburgh, 
Pennsylvania, in which the RO denied the veteran's claims for 
increased ratings for abdominal adhesions due to an 
appendectomy and gastroenteritis.  

In December 2004, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  At that time, he 
submitted additional evidence directly to the Board.  
However, the veteran has waived initial consideration of this 
evidence by the RO.  See 38 C.F.R. § 20.1304, as amended by 
69 Fed. Reg. 53,807 (September 3, 2004).  The Board can, 
therefore, proceed to consider this evidence and issue a 
decision.

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  Abdominal adhesions due to an appendectomy obstruction 
are asymptomatic.  

2.  The veteran's residuals of the service-connected 
appendectomy include gastroesophageal reflux disease (GERD) 
and Barrett's esophagus.

3.  There is no medical evidence of current ulcer disease, 
and the veteran currently denies any vomiting, nausea, or 
abdominal pain.

4.  The veteran does have moderate stricture of the 
esophagus.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
abdominal adhesions due to an appendectomy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 (2004).

2.  The criteria for a compensable rating for gastroenteritis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7306 (2004).

3.  A separate rating of 30 percent, but no higher, is 
granted for gastroesophageal reflux disease (GERD) with 
Barrett's esophagus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 4.7, 4.14, 4.114, 
Diagnostic Codes 7203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, service 
medical records, and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2004).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2004).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Such factors for an extraschedular rating 
are not present in the instant case.

In this case, the veteran is service-connected for residuals 
of an appendectomy, currently rated as abdominal adhesions.  
However, as discussed in more detail below, the medical 
evidence indicates he likely has other gastrointestinal 
conditions as a result of the service-connected surgery.  The 
veteran has consistently raised the issue of whether ratings 
should be awarded for other conditions.  For example, in his 
April 2004 notice of disagreement, he stated that he had acid 
reflux and Barrett's syndrome, "service connected" 
disabilities.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See 38 C.F.R. § 4.14.  The Board has a duty to consider all 
potentially applicable diagnostic codes.  The issue of the 
evaluation to be assigned all manifestations of the veteran's 
service-connected disability is intertwined with the claim 
for a higher rating before the Board.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  The Board 
will consider the nature of the veteran's service-connected 
disorder and decide whether any other diagnostic codes 
regarding gastrointestinal diseases are pertinent.  This 
action does not prejudice the veteran since, as discussed 
more below, the Board is granting him a separate rating.

A.  Abdominal Adhesions Due To An Appendectomy 

The veteran's service connected abdominal adhesions due to an 
appendectomy are currently rated as 10 percent disabling 
under Diagnostic Code 7301.  Where residual adhesions 
constitute the predominant abdominal disability, the 
condition is rated under 38 C.F.R. § 4.114, Diagnostic Code 
7301.  That code provides a 10 percent rating for a moderate 
condition with pulling pain attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation (perhaps alternating with diarrhea), or 
abdominal distention.  The next highest rating of 30 percent 
is warranted for a moderately severe condition with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A note to 
Diagnostic Code 7301 indicates that ratings for adhesions 
will be considered when there is history of operative or 
other traumatic or infectious (intra-abdominal) process, and 
at least two of the following: disturbance of motility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  

With respect to the merits of the claim, the Board notes that 
at the December 2004 travel board hearing the veteran 
testified that the abdominal adhesions due to an appendectomy 
were not painful.  He stated that he did not have any 
residual effects, any tightening of the side or anything from 
where his appendix was removed.  

VA outpatient treatment records, dated 2001 to December 2004, 
do not show that the veteran was seen for complaints of pain, 
or tightening related to his appendix removal.  On VA 
examination in July 2003 there was a well-healed scar in the 
right lower quadrant and vertical scar to the left of the 
umbilicus from bowel resection in 1960.  

The evidence of record does not more nearly approximate the 
criteria for a rating in excess of 10 percent.  The evidence 
does not show that the veteran experiences moderately-severe 
adhesions with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  There is no evidence showing recent bowel 
obstructions.  The most recent VA treatment record in 
December 2004 showed the veteran's denial of nausea, 
vomiting, or abdominal pain.

Based on the evidentiary record, the Board concludes that the 
veteran's abdominal adhesions due to an appendectomy are 
adequately compensated for by the 10 percent currently 
assigned.  Hence, the 10 percent rating is appropriate and 
fully comports with the applicable schedular criteria.  

B.  Gastroenteritis

The veteran's service connected gastroenteritis is currently 
rated as 0 percent disabling under Diagnostic Code 7306, for 
ulcer, marginal (gastrojejunal).  A mild ulcer, with 
recurring symptoms once or twice yearly, is evaluated at 10 
percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7306.  

There is no medical evidence showing the veteran currently 
has an ulcer or gastroenteritis.  As noted above, he most 
recently denied any nausea, vomiting, or other symptoms of 
gastrointestinal distress.  Although these symptoms may have 
been present in the past, the Board can only look at the 
current severity of his condition to determine the 
appropriate rating.


C.  GERD and Barrett's esophagus

The veteran has previously claimed his Barrett's esophagus 
was related to his service-connected disorder, and the claim 
was denied in a 1991 rating decision that he did not appeal.  

In connection with the current claim, a VA examination was 
conducted in July 2003, and the VA examiner stated that 
peritonitis could be associated with increased sequela such 
as bowel obstruction experienced by the veteran and other 
gastrointestinal symptoms.  He further opined that it was as 
likely as not that veteran's symptoms of gastroesophageal 
reflux disease could be associated with peritonitis.  He then 
further stated that the history of Barrett's esophagus could 
also be associated with the long-standing GERD symptoms.  
These opinions were also reached after the VA examiner 
discussed the veteran's case with his VA treating physician.

Therefore, despite the 1991 rating decision and the state of 
the medical evidence at that time, there is now medical 
evidence indicating it is likely the veteran has further 
gastrointestinal complications (GERD and Barrett's esophagus) 
due to the in-service appendicitis and surgery therefore.  
This medical evidence from the VA examiner and the VA 
treating physician is enough to outweigh the negative opinion 
provided in 1990 by another VA physician.  Therefore, the 
Board will also consider the veteran's disability under 
Diagnostic Code 7203 for esophageal stricture.  

There is no diagnostic code specifically for GERD.  To the 
extent such a condition would be manifested by symptoms such 
as nausea and vomiting, such symptoms are considered under 
Diagnostic Code 7306 as part of rating the gastroenteritis.  
A separate rating could not be assigned for these symptoms 
even if they arise from a separate condition.  Regardless, 
the veteran currently denies experiencing any nausea, 
vomiting, heartburn, etc., since his current medication 
regime is addressing the problems.

Under Diagnostic Code 7203, a 30 percent rating is warranted 
for moderate stricture of the esophagus.  A 50 percent rating 
is warranted for severe stricture of the esophagus, 
permitting liquids only.  VA outpatient treatment records 
show that the veteran has a history of Barrett's esophagus 
with some moderate dysplasia on his last biopsy.  In August 
2002, the veteran had a history of Barrett's with no 
dysplasia on most recent biopsies done approximately three 
months ago.  In March 2003 the veteran had a history of 
Barrett's esophagus about 5 cm worth which was biopsied in 
August 2002 and came back as intestinal metaplasia, but no 
mention of dysplasia.  

On VA examination in July 2003 the veteran's abdomen was 
nontender and nondistended.  Bowel sounds were active.  There 
was no hepatosplenomegaly.  The diagnostic impression was 
that the veteran had a long standing history of 
gastroesophageal reflux disease and Barrett's esophagus.  

VA outpatient treatment records dated in December 2003 show 
that the veteran was doing well with no nausea, vomiting, 
dysphagia, or abdominal pain.  He had a good appetite and was 
described as asymptomatic.  In May 2004, the veteran was not 
having any complaints.  His abdomen was soft.  There was no 
distention, guarding, rigidity, rebound tenderness or 
abnormal masses.  Liver and spleen were normal.  Hernia sites 
looked normal.  There were no dilated veins.  In June 2004 
the veteran had no nausea or vomiting.  There was no 
dysphagia or heartburn.  He reported occasional ache, and had 
chest pain.  Appetite was again noted to be good.  In 
December 2004 the veteran gave no symptoms of 
gastroesophageal reflux disease or dysplasia or abdominal 
pain, nausea, or vomiting.  

VA outpatient treatment records showed that the veteran had a 
history of Barrett esophagus with some moderate dysplasia.  
The July 2003 VA examiner indicated that the veteran had a 
history of Barrett's also associated with long-standing 
gastroesophageal reflux disease symptoms.  At the December 
2004 travel board hearing the veteran testified that he has 
ulcers in his stomach and that he had to watch his diet.  The 
veteran reported that he was on medication to stop the 
burning feeling.  He stated that he went for treatment every 
three to four months.  The veteran testified that he took 
medication twice a day but still had the burning even with 
the medication.  The veteran reported that for years he 
vomited two and three times a week after eating and that was 
how the burning came about.  The medication has stopped the 
vomiting.  He indicated that he did not have bowel 
obstruction or nausea but that he went to the bathroom 
frequently.  While the veteran does retain the ability to 
swallow foods, the preponderance of the medical evidence 
suggests this ability is moderately impaired.  In light of 38 
C.F.R. §§ 4.3 and 4.7, an increased rating to 30 percent is 
warranted for the GERD with Barrett's esophagus.  

However, an increased rating in excess of 30 percent is not 
warranted.  The medical record reflects neither severe 
stricture of the esophagus, permitting liquids only, nor 
stricture that permits passage of liquids only, with marked 
impairment of general health, due to GERD or Barrett's 
esophagus, for which an increased rating would be warranted.  
While the veteran has received VA medical treatment, he has 
not been shown to be either underweight or undernourished due 
to his service-connected disability.  No other general health 
impairment has been credited to these conditions.  

The veteran's service connected disability has also been 
considered in light of other, potentially analogous, rating 
criteria.  See 38 C.F.R. § 4.20 (2004).  However, the medical 
record does not suggest that this disability would be better 
evaluated in light of any other diagnostic code.  

In conclusion, the evidence of record supports a separate 
rating of 30 percent, and no higher, for the veteran's GERD 
and Barrett's esophagus, which the medical evidence indicates 
are likely due to the in-service appendectomy.  

II.  Duty To Notify and Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims for increased ratings.  Furthermore, 
the RO sent a letter to the veteran in May 2003, which asked 
him to submit certain information, and informed him of the 
elements needed to substantiate a claim.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the increased schedular rating 
claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Notice was sent in May 2003 prior to the 
August 2003 rating decision.  In view of this, there was no 
defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  The veteran 
indicated in a June 2003 statement that he had no other 
information to submit.  He submitted his most recent VA 
outpatient treatment records shortly after the December 2004 
travel board hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined and a medical opinion was provided in connection 
with the claims.  There is no objective evidence indicating 
his disorders have worsened since the last examination.  The 
Board finds that VA has satisfied its duties to inform and 
assist the veteran.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
abdominal adhesions due to an appendectomy is denied.  

Entitlement to a compensable evaluation for gastroenteritis 
is denied.  

A separate 30 percent rating, but no higher, is granted for 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus, subject to the rules and payment of monetary 
benefits.  




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


